 AVANTE AT BOCA RATON, INC. 381Avante´ at Boca Raton, Inc., and Avante´ Terrace at Boca Raton, Inc., Joint Employers and 115 Nursing Home, Hospital & Service Employees UnionŠFlorida affiliated with 1115 District Council, SEIU, AFLŒCIO, CLC.  Cases 12ŒCAŒ18860 and 12ŒCAŒ18893 June 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On October 8, 1998, Administrative Law Judge Kelt-ner W. Locke issued the attached bench decision.  The Respondent filed exceptions and a supporting brief, the General Counsel and the Charging Party filed answering briefs, cross-exceptions, and supporting briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified below and to adopt the recommended Order as modified below. The judge found that the Respondent violated Section 8(a)(5) of the Act by refusing to bargain with the certi-fied Union following the affiliation between its parent organization, 1115 District Council, and the Service Em-ployees International Union (SEIU).  The judge found that there was substantial continuity of representation following 1115 District Council™s affiliation with the SEIU.  In addition, he found that, while the bargaining unit employees did not receive minimal due process, since they did not receive any notice of the contemplated affiliation or attend the conventions at which affiliation was discussed, this did not justify the Respondent™s re-fusal to bargain with the certified Union.  We agree with the judge, for the reasons stated in his decision, that there was substantial continuity of repre-sentation following the affiliation.  We also agree, for the reasons set forth below, that the lack of notice to or par-ticipation by the unit employees in the affiliation process was not a basis justifying the Respondent™s refusal to bargain with the Union.1                                                              1 We do not, however, agree with the judge that the unit employees were denied minimal due process.  As discussed below, as nonmem-bers, the unit employees were not entitled to participate in the internal union affiliation process.  We therefore grant the cross-exceptions filed by the General Counsel and the Charging Party Union on this issue, and disavow the judge™s finding that the affiliation did not satisfy minimal standards of due process. As the judge found, the Union maintained a policy that did not allow employees to become members until after their employer had entered into a collective-bargaining agreement with the Union.  This precondition for mem-bership had not occurred regarding the unit employees, and therefore they were not eligible to become members.  Because nonmembers do not have a right to participate in internal union matters such as affiliation votes, the unit employees were not included in any respect in the affilia-tion process used by the District Council and the SEIU.  In NLRB v. Financial Institution Employees, 475 U.S. 192 (1986), the Supreme Court held that the Board ex-ceeded its authority under the Act by requiring that non-member employees be allowed to vote regarding an af-filiation before it would order the employer to bargain with the affiliated union.  The Board since has found, in circumstances similar to those here, that the general lack of participation by nonmembers in affiliation decisions does not justify an employer™s refusal to bargain.  See Santa Barbara Humane Society, 302 NLRB 833, 836 (1991); Potters™ Medical Center, 289 NLRB 201, 202 (1988).  Consistent with these decisions, we find that the Respondent violated Section 8(a)(5) of the Act as al-leged.  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Avante´ at Boca Raton, Inc., and Avante´ Terrace at Boca Raton, Inc., Joint Employ-ers, Boca Raton, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(c). ﬁ(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2. Substitute the following for paragraphs 2(e) and (f). ﬁ(e) Within 14 days after service by the Region, post at its facilities in Boca Raton, Florida, copies of the at-tached notice marked ‚Appendix B.™  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 12, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-334 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since May 8, 1997. 
ﬁ(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply.ﬂ 
 Kevin J. Morris, Esq., 
for the General Counsel.
 Clifford H. Nelson Jr., Esq. (Wim
berly, Lawson, Steckler, Nel-
son & Schneider), 
of Atlanta, Georgia
, for the Respondents
. Mark Richard, Esq., 
of Miami, Florida, and Richard Green-
span, Esq., of Elmsford, New York, for the Charging Party
.  BENCH DECISION AND CERTIFICATION   STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administrative Law Judge.  I heard 
this case on August 10 and 11, 1998, in Miami, Florida.  After 
the parties rested, I heard or
al argument, and on August 12, 
1998, issued a bench decision pursuant to Section 102.35(a)(1) 
of the Board™s Rules and Regula
tions, setting forth findings of 
fact and conclusions of law.  
In accordance with Section 102.45 
of the Rules and Regulations, I certify the accuracy of, and 
attach as ﬁAppendix A,ﬂ the porti
on of the transcript, pages 327 
through 353, containing this decision.
1  The remedy, recom-
mended Order, and notice provisions are set forth below. 
CONCLUSIONS OF LAW 
1. Avanté at Boca Raton, Incorporated, and Avanté Terrace 
at Boca Raton, Incorporated are joint employers engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. The Union, Local 1115 Florida East, SEIU, AFLŒCIO, 
CLC, a Division of District 111
5, SEIU, AFLŒCIO, CLC, is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3. The following employees of the Respondents constitute a 
unit appropriate for purposes of collective bargaining within the 
meaning of Section 9(b) of the Act:  
 All full-time and regular part-time certified nursing assistants, 
restorative aides, activities assi
stants, dietary aides, cooks, die-
tary porters, maintenance assist
ants, receptionist and central 
supply clerk employed by Respondents at their facilities lo-
cated at 1130 N.W. 15th Street, Boca Raton, Florida 33486; 
excluding all other employees, including registered nurses 
(RNs), licensed practical nurse
s (LPNs), managers, confiden-
tial employees, office clerical employees, guards and supervi-

sors as defined in the Act. 
 4. At all times since April 25, 1997, the Union has been, and 
is now, the exclusive bargaining representative of all employees 
in the unit described above in pa
ragraph 3, for purposes of col-
lective bargaining within the m
eaning of Section 9(a) of the 
Act. 
                                                          
                                                           
1 I order the transcript correct
ed in accordance with appendix C 
(omitted from publication) to this decision. 
5. Since on or about May 8, 
1997, the Respondents have 
failed and refused to recognize and bargain the Union as the 
exclusive collective-bargaining representative of the employees 
in the unit described in paragr
aph 3 above, and have violated, 
and continue to violate, Secti
on 8(a)(5) and (1) of the Act. 
6. Since on or about May 8, 
1997, the Respondents have 
failed and refused to provide the Union with information, re-
quested by the Union, which is relevant to and necessary to the 
performance of the Union™s duty to
 represent the employees in 
the unit described in paragraph 
3 above.  The Respondents have 
violated, and continue to violate,
 Section 8(a)(5) and (1) of the 
Act. 7. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the 
Act, including posting the notice 
to employees attached as appendix B. 
Specifically, Respondents must cease and desist from their 
refusal to recognize the Union as the exclusive representative of 
its employees in the bargaining unit described herein.  It must 
also recognize the Union as such representative, must provide 
the Union with the information which the Union requested, and 
must otherwise bargain with the Union in good faith, as pro-
vided in the National Labor Relations Act. 
Respondents refused to recogni
ze and bargaining with the 
Union very shortly after the Board certified the Union as the 
exclusive collective-bargaining 
representative.  The Respon-
dents have not, at any time, recognized or bargained with the 
Union.  This refusal not only ha
s precluded bargaining, but also 
has prevented the Union from re
presenting the employees in 
other respects.  Considering the impact of this refusal on the 
bargaining process, I conclude that
 the remedy must ensure that 
the Union has at least 1 year of good-faith bargaining in which 
its status as exclusive bargaining representative cannot be ques-
tioned.  
Mar-Jac Poultry
, 136 NLRB 785 (1962); 
Bryant & 
Stratton Business Institute
, 321 NLRB 1007 (1996). 
On these findings of fact and conclusions of law and on the 
entire record in this case, I issue the following recommended
2 ORDER The Respondents, Avanté at Boca Raton, Incorporated, and 
Avanté Terrace at Boca Raton, Incorporated, Joint Employers, 
their officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Failing and refusing to bargain with the Union, Local 
1115 Florida East, SEIU, AFLŒCIO, CLC, a division of District 
1115, SEIU, AFLŒCIO, CLC, as th
e exclusive representative of 
its employees in the following unit appropriate for collective 
bargaining: 
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 AVANTE AT BOCA RATON, INC. 383 All full-time and regular part-time certified nursing assistants, 
restorative aides, activities assi
stants, dietary aides, cooks, die-
tary porters, maintenance assist
ants, receptionist and central 
supply clerk employed by Respondents at their facilities lo-
cated at 1130 N.W. 15th Street, Boca Raton, Florida 33486; 
excluding all other employees, including registered nurses 
(RNs), licensed practical nurse
s (LPNs), managers, confiden-
tial employees, office clerical employees, guards and supervi-
sors as defined in the Act.
3  (b) Failing and refusing to provide information requested by 
the Union which is necessary for and relevant to the Union™s 

performance of its duty as the exclusive representative of the 
employees in the unit described above. 
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Recognize and bargain with the Union as the exclusive 
representative of the employees 
in the unit described above. 
(b) On request, bargain collectively in good faith concerning 
wages, hours, and other terms and conditi
ons of employment 
with Local 1115 Florida East, SEIU, AFLŒCIO, CLC, a Divi-sion of District 1115, SEIU, AFLŒCIO, CLC as the designated 
representative of the employees in the appropriate unit, as if the 
initial year of certification has been extended for an additional 
1 year from the commencement of bargaining pursuant to the 
Board™s Order in this case and, if an understanding is reached, 
embody it in a written, signed agreement. 
(c) Provide the Union with the following information, which 
the Union requested on about May 8 and June 2, 1997, for em-
ployees in the bargaining unit 
described above:  Names, ad-
dresses, telephone numbers, mar
ital or dependent status, job 
title, date of hire, and wage history, and shift and status of em-
ployees; the average bargaining unit wage by classification; the 
starting rate for all classificatio
ns; the pay scales and amount of 
raises uniformly granted; job de
scriptions; recent job postings; 
the policy on transfer of position,
 shift, or unit; a sample of recent work schedules; copies and descriptions of employee 
benefits programs including the 
cost to Respondents and to 
employees; the date health insurance will be renegotiated with 

the insurance carrier and any pr
oposed changes; the number of 
employees with health plan coverage and the number enrolled 

for dependent coverage; a summa
ry, actuarial review, number 
of retirees, and most recent Form 550 or 5550(c) for the pen-
sion plan; copies of the personnel handbook and any other writ-
ten work rules or policies; orientation agenda; in-service train-
ing plans and sample materials; and tuition reimbursement 
plans. (d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der.                                                           
                                                           
3 See Avanté at Boca Raton, Inc
., 323 NLRB 555 (1997). 
(e) Post at its facilities in Boca Raton, Florida, and at all 
other places where notices customarily are posted, copies of the 
attached notice marked ﬁAppendix B.ﬂ
4  Copies of the notice, on forms provided by the Regional Director for Region 12, 

after being signed by the Respondents™ authorized representa-
tive, shall be posted by the Respondents immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places including all places where notices to employees custom-

arily are posted.  Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, defaced, or 
covered by any other material. 
(f) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondents have 
taken to comply. 
327 APPENDIX A 
PROCEEDINGS 
(Time Noted:  10:56 a.m.) 
JUDGE LOCKE:  On the record.   
The hearing will be in order. 
This is a Bench decision in the case of Avante at Boca 
Raton, Incorporated and Avante Terrace at Boca Raton, Incor-

porated, Joint Employers, whic
h I will call the Respondents, 
and 1115 Nursing Home, Hospital and Service Employees Un-
ionŠFlorida, affiliated with 1115 District Council, SEIU, 
AFLŒCIO, CLC, which I will call the Charging Party or the 
Union. I conducted the formal hearing in this case on August 10 and 
11, 1998, in Miami, Florida, at the same location I am issuing 
this Bench decision on August 
12, 1998, pursuant to Section 
102.35 Sub-paragraph 10 and Section 102.45 of the Board™s rules and regulations. 
I will begin with an overview of the facts. 
On January 17, 1997, the Board 
conducted an election at the 
Respondent™s facilities in a unit consisting of all full-time and 
regular part-time certified nursing assistants, restorative aides, 
activities assistants, dietary aides, cooks, dietary porters, main-
tenance assistants, receptionists,
 and central supply clerk with 
certain specified exclusions. 
A majority of employees in this unit voted for a Union 
named 1115 Nursing Home Hospital & Service Employees 
UnionŠ 328 Florida, which I will refer to as Local 1115ŠFlorida. 
At that time, this Union was one of about six affiliated with 
the District Council, identifie
d as 1115 District Council.  In 
March 1997, the District Council 
affiliated with the Service 
Employees International Union, AFLŒCIO, CLC or SEIU. 
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384On April 25th, 1997, after considering the Respondent™s ob-
jections, the Board certified Local 1115ŠFlorida as the exclu-
sive bargaining representative of the bargaining unit employ-
ees. 
Beginning on May 8th, 1997, the Union demanded that the 
Respondents recognize and bargain 
with it, and requested cer-
tain information to use in c
onnection with that bargaining. 
The Respondents refused, conte
nding that the District Coun-
cil™s affiliation with the SEIU caused a break in the continuing 
of the bargaining representative. 
I find that the Respondent™s refusal to recognize and bargain 
with the Union, and the Respondent™s refusal to provide the 
information requested by the Uni
on, violates Sections 8(a)(5) 
and (1) of the National Labor Relations Act. 
Before discussing the disputed al
legations in this case, I will 
begin with the Complaint allegations which the Respondents 
admit. 
The Complaint alleges, the Re
spondent admits, and I find, 
that the charge in Case 12ŒCAŒ18860 was filed by the Union 
on June 23rd, 1997, and that a copy of it was served by first 
class   
329 mail on the Respondent, on June 25th, 1997. 
The Regional Director for Region 12 for the National Labor 
Relations Board issued Complaint and Notice of Hearing based 
upon this charge on July 29, 1997. 
Respondent further admits, and 
I find, that the charge in 
Case 12ŒCAŒ18893 was filed by the Union on July 9, 1997, 
and that a copy was served on Respondent on July 10, 1997. 
The Regional Director issued 
an order consolidating cases, 
consolidated complaint, and 
notice of hearing on February 
26th, 1998, which includes 
both Case 12ŒCAŒ18860 and 12Œ
CAŒ18893. I will refer to this pleading as the consolidated Complaint or 
simply as the Complaint. 
Respondent filed a timely answer to the consolidated Com-
plaint and admitted a number 
of its allegations.  Based upon 
these admissions, I make the following findings. 
At all material times, Respondents have been Florida corpo-
rations with an office and pla
ce of business in Boca Raton, 
Florida, and have been engaged in the business of operating a 
nursing home and an assisted living facility. 
During the twelve months preceding issuance of the consoli-
dated Complaint, the Respondent
s, in conducting their business 
operations described in the Comp
laint, derived gross revenues 
in excess of $100,000. 
Additionally, during the twelve months preceding issuance 
330 of the consolidated Complaint, the Respondents, in conducting 

their business operations, purchased and received at their Boca 
Raton facility, goods and materi
als valued in excess of $10,000 
directly from points located out
side the State of Florida. 
Respondents admit and I find that at all times material to the 
Complaint, they have been Employers engaged in commerce 

within the meaning of Section 2(2), (6) and (7) of the Act. 
Paragraph 4 of the consolidated Complaint alleges that at all 
times material, Louis Manzo oc
cupied the position of Respon-
dents™ administrator, is now, and 
has been at all times material 
to the Complaint, a supervisor
 of the Respondents within the 
meaning of Section 2(11) of the Act, and an agent of Respon-
dents within the meaning of Section 2(13) of the Act. 
The Respondents admit that Louis Manzo was the Adminis-
trator of its facilities located at 1139 N.W. 15th Street, Boca 
Raton, Florida, and exercised 
supervisory authority under Sec-
tion 2(11) of the Act until on or about February 9, 1998, but 
Respondents state further that 
Mr. Manzo is no longer Admin-istrator of those facilities. 
I find that Louis Manzo was 
the Administrator of Respon-
dents™ facilities during the time period admitted by them, and 
that during this time period, he was a supervisor of the Respon-
dents within the meaning of Section 2(11) of the Act, and their 
agent within the meaning of Section 2(13) of the Act.  
331 Although Respondents have deni
ed the Complaint para-
graphs which allege that the Union is the exclusive collective 
bargaining representative of a unit of the Respondents™ em-
ployees, I mention these allegations at this time because they 
provide necessary context for 
other allegations which Respon-
dents have admitted. 
Specifically, Paragraph 5b of th
e Complaint alleges that on 
April 25, 1997, the Union was certified as the exclusive collec-
tive bargaining representative of a unit of Respondents™ em-
ployees described in Complaint Paragraph 5a. 
Paragraph 5c alleges that at all times since April 25th, 1997, 
the Union, by virtue of Section 9(a) of the Act, has been and is 
the exclusive bargaining representative of the unit for the pur-
poses of collective bargaining w
ith respect to rates of pay, 
wages, hours of employment, and other terms and conditions of 
employment. 
 Notwithstanding the Respondents™
 denials, I take official notice of the certification issued by the Board in Case 12ŒRCŒ
8034, reported at 323 NLRB Number 93. 
That certification described the same collective bargaining 
unit alleged to be appropriate in Paragraph 5 of the Complaint.   
It establishes that on January
 17, 1997, the Board conducted 
an election by secret ballot at 
the Respondent™s facilities, and 

that a majority of employees in that bargaining  
332 unit cast ballots in favor of representation by a Union desig-
nated ﬁ1115 Nursing Home, Hospital & Service Employees 
UnionŠFlorida, affiliated with
 1115 District Council.ﬂ 
Based upon the Board™s action in Case 12ŒRCŒ8034, I find 
that the General Counsel has pr
oven all allegations raised in 
Paragraphs 5a, 5b and 5c of the consolidated Complaint. 
Although the Respondents™ answer denied the allegations in 
Paragraph 5 of the Complaint, and although the Respondents 

deny having any duty to bargain with the Union described in 
the Complaint, they do admit that the Union has requested bar-
gaining, as alleged in Paragraph 6 of the Complaint. 
Specifically, Paragraph 6a of 
the Complaint alleges that on 
or about May 8th, 1997 and June 2nd 1997, the Union, by let-
ters, requested to meet and ba
rgain with the Respondents. 
The Respondent admits that by 
letters on these dates, the Un-
ion did request that the Respondents meet and bargain collec-
 AVANTE AT BOCA RATON, INC. 385tively.  And in accordance with the admission of the Respon-
dents and the record as a whole, I so find. 
Paragraph 6b alleges that since on or about May 8th, 1997, 
the Respondents have failed and 
refused to meet and bargain 
with the Union as the exclusive collective bargaining represen-
tative of employees in the collective bargaining unit. 
In their Answer, the Respondents admit that since on or 
about May 8th, 1997, they have
 refused to bargainŠto recog-nize and bargain with the Union as the exclusive bargaining  
333 representative of the unit. 
Their Answer further states that this refusal to recognize and bargain is, quoting the Answer verbatim: 
ﬁIn part due to the objectionable conduct surrounding the 
election, and the impropriety of the certification issued by the 
Regional Director in Case Number 12-RC-8034, as well as the 
fact that the entity requesting that bargaining occur was not a 
continuing representative organization, and proper successor to 
the entities certified.  The Respondents™ have no duty to bargain 
with this new entity.ﬂ 
However, I note that the conso
lidated cases before me do not 
call upon me to decide any issues concerning the alleged con-
duct surrounding the election or the propriety of the certifica-
tion issued in Case 12ŒRCŒ8034. 
The Board already has resolved such issues which are not 
before me.  The facts established by the Board in Case 
12-RC-8034, and reported at 323 NLRB Number 93, are not 
open to question here. 
In other words, I accept as beyond dispute that the unit 
which the Board certified on April 25, 1997 in Case 12ŒRCŒ
8034 is an appropriate unit for co
llective bargaining and that a 
labor organization named 1115 Nursing Home, Hospital & 
Service Employees UnionŠFlori
da, affiliated with 1115 Dis-
trict Council, SEIU, AFLŒCIO, CLC was, at the time of the 

certification, the certified exclusive representative of the  
334 employees in the unit. 
The questions which I must resolve concern, in part, whether 
the labor organization now demanding recognition and bargain-
ing is the same labor organization certified by the Board in 
Case 12ŒRCŒ8034 or whether changes in name and affiliation 
have changed it in such a manner that the Respondents do not 
have a bargaining obligation to the entity which now demands 
bargaining. 
The three sub-paragraphs of Complaint Paragraph 7 allege 
that on or about May 8th, 1997 
and June 2nd, 1997, the Union 
requested certain specified information about employees in the 
bargaining unit, that this info
rmation was necessary for and 
relevant to the Union™s performan
ce of its duty as the exclusive 
collective bargaining re
presentative and that
 since on or about 
May 8th, 1997, the Respondents have failed and refused to 
furnish the Union with the information requested. 
In their Answer, the Respondents admit that the Union made 
the information request alleged 
in Complaint Paragraph 7a.  I 
so find. The Respondents also admit that since on or about May 8th, 
1997, they have refused to furnish the Union with the informa-

tion requested.  I so find. 
The Respondents™ Answer does 
not specifically address the 
allegation that the requested info
rmation is relevant to collec-
tive bargaining and necessary for the Union to engage in  
335 such bargaining.  However, the Respondents deny having any 
duty or obligation to provide the information. 
Because the Respondents have admitted that the Union made 
the information request describe
d in Complaint Paragraph 7a, the determination of whether the 
information sought is relevant 

to and necessary for collective 
bargaining, involves only a legal 
conclusion. 
The Union requested information about employees in the 
bargaining unit, specifically thei
r names, addre
sses, telephone 
numbers, marital or dependent stat
us, job titles, basic hire and 
wage history, and shift and status of employees. 
The Union also requested the average bargaining unit wage 
by classification, the 
starting rate for all classifications, the pay 
scales, and amounts of raises uni
formly granted, job descrip-
tions, recent job postings. 
The Respondents™ policy on transfer of position, shift or unit, 
a sample of recent work schedule
s, copies and descriptions of 
employee benefit programs, including the cost to Respondents 
and to the employees, the date health insurance will be renego-
tiated with the insurance carrier, and any proposed changes, the 
number of employees with health
 plan coverage, and the num-
ber enrolled for dependent cove
rage, a summary actuarial re-
view, number of retirees, and 
most recent Form 550 or 5550C 
for the pension plan.  
336 Copies of the personnel handbook, and any other written 
rules or policies, orientation 
agenda, in-service training plans 
and sample materials, and tuition reimbursement plans. 
I find that the information sought concerns the wages, hours 
and working conditions of bargaining unit employees and per-
tains to mandatory subjects of collective bargaining.   
Such information is relevant and necessary to the Union in 
fulfilling its collective bargaining responsibilities
.  If the Re-
spondent had a duty to bargain w
ith the Union, then it clearly 
had a duty to provide the requested information.   
Therefore, whether or not Re
spondents™ refusal to provide 
this information constituted an unfair labor practice, will de-
pend on the resolution of the more general issue of whether 
Respondent had a duty to recogn
ize and bargain with the Un-
ion.  Other allegations raised in the Complaint are in dispute.  
Paragraph 3a alleges that at all material times, the Union has 
been a labor organization within 
the meaning of Section 2(5) of 
the Act. 
The Respondent admits that 1115 Nursing Home, Hospital & 
Service Employees of Florida, affiliated with 1115 District 
Council is a labor organization within the meaning of the Act, 
but the Respondents™ answer then avers that they: 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386ﬁHave no knowledge of whether that organization, as affili-
ated with SEIU, is a labor orga
nization.  Further, Respondents 
deny that SEIU is a party to the certification 
337 issued by the Regional Director in Case Number 12ŒRCŒ
8034.ﬂ With respect to the last sentence, Paragraph 3 of the Com-
plaint does not allege that the SEIU is a party to the certifica-
tion in Case 12ŒRCŒ8034, so that matter is not in issue. 
Rather, the issue presented by Complaint Paragraph 3a con-
cerns whether the Union is a labor organization and has re-
mained a labor organization after the affiliation. 
The allegation can be resolved without reaching the core is-
sue of the case, whether or not the entity which sent the Re-
spondents the May 8, 1997 and J
une 2, 1997 letters demanding 
recognition and bargaining was the 
same entity certified by the 
Board in Case 12ŒRCŒ8034. 
The evidence clearly establishes that it is a labor organiza-
tion.  Thus, uncontradicted testim
ony establishes that it is an 
organization in which employees participate, and which exists 

in whole or in part, for the pu
rpose of dealing with Employers 
concerning grievances, labor disputes, grievances, rates of pay, 
hours of employment and conditions of work. 
I find that it is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
As originally pleaded in the consolidated Complaint, Para-
graph 3b alleges that on or about April 1, 1997, the Union™s 
parent organization, 1115 District Council, became affiliated 
with Service Employees International Union, AFLŒCIO, CLC, 
and 338 that its correct name became 1115 Nursing Home, Hospital & 
Service Employees UnionŠFlori
da, affiliated with 1115 Dis-
trict Council, SEIU, AFLŒCIO, CLC. 
The Respondents™ Answer states that they are without 
knowledge regarding this purported
 affiliation and, therefore, 
they denied the allegation. 
By written motion submitted at the beginning of hearing as 
General Counsel™s Exhibit 2, the Government sought to delete Paragraph 3b as it appeared in the consolidated Complaint, and 
substitute a new Paragraph 3b. 
The General Counsel also adde
d new Sub-paragraphs 3c and 
3d.  I granted the Government™s motion and allowed the 
amendment, and will consider these allegations to be denied by 
the Respondent. 
As amended, Paragraph 3b allege
s as follows.  ﬁOn or about April 1, 1997, 1115 District Counci
l, the parent organization of 
the Union, until then known as 1115 Nursing Home, Hospital & Service Employees UnionŠFlori
da, affiliated with Service 
Employees International Union, SEIU, AFLŒCIO, CLC, and 
the name of the Union became 1115 Nursing Home, Hospital & 
Service Employees UnionŠFlori
da, affiliated with 1115 Dis-
trict Council, SEIU, AFLŒCIO, CLC.ﬂ 
The new Paragraph 3c alleges as
 follows:  ﬁOn or about July 
9, 1997, the Union changed its name to Local 1115ŠFlorida, 
SEIU, AFLŒCIO, CLC, a division of District 1115, SEIU,  
339 AFLŒCIO, CLC.ﬂ The new Paragraph 3d alleges as
 follows: ﬁOn or about Sep-
tember 15, 1997, the Union changed its name to Local 1115Š

Florida East, SEIU, AFLŒCIO, 
CLC, a division of District 
1115, SEIU, AFLŒCIO, CLC.ﬂ 
Uncontradicted evidence establishes the facts alleged in 
Complaint Paragraphs 3b as amended, 3c, and 3d.  I find that 
the Government has proven these allegations. 
The Government™s amendments also changed the first sen-
tence of the Complaint to reflect the new name of the Charging 
Party. 
Uncontradicted evidence establishes that the local Union, 
which was designated 1115 Nursing Home Hospital & Service 
Employees UnionŠFlorida, affili
ated with 1115 District Coun-
cil, SEIU, AFLŒCIO, split into two local Unions in September 
1997. The larger one, Local 1115 Flor
ida East, represents employ-
ees working at about 20 facilities 
on the East Coast of Florida.  
Its officers were previously offi
cers of Local 1115 Florida, and 
no new officers were elected when the split took place. 
The previous Local, Local 1115ŠFlorida, also represented 
employees working at about seven facilities in Western Florida.  
Local 1115 Florida West came into
 existence at the same time 
as Local 1115 Florida East, and it assumed the function of  
340 representing these employees in West Florida. 
Since the Florida West Local was essentially a new body, it 
had no officers and Union members elected officers.  The Sec-
retary-Treasurer of Local 1115ŠFlorida East, Mr. Grossberg 
Miranda, testified without contradiction, that the split produced 
no change in officers, representatives, duties, by-laws, or man-
ner of functioning for Local 1115ŠFlorida East. 
Similarly, it did not change the authority of the officers in 
Local 1115ŠFlorida East, to perform the duties of their offices.  
Crediting this uncontradicted testimony, I find that to be the 
case. 
I conclude that the creation of the new Florida West Local 
from a small portion of the Florida local, did not change the 
way the remainder of that Local functioned in any significant 
way. 
A possible analogy may be found in the biblical account of 
the creation of Eve from Adam™s rib.  Presumably, this proce-
dure had no significant effect on 
Adam™s identity.  Even with 
one rib less, he was still Adam, 
although it did change the rib. 
Here I am concerned only with 
the status of Adam and I find that it remains the same as before. 
Moreover, the Complaint alleges 
that the violations began on 
about May 8th, 1997, when the 
Respondents admittedly refused 
to recognize and bargain with the Union.  That was before the 
split of Local 1115ŠFlorida into two Locals, Florida East and   
341 Florida West. 
Therefore, that later split could 
not be relevant to either the 
Government™s theory of the case, or the justification asserted by 
the Respondents. 
 AVANTE AT BOCA RATON, INC. 387Stated another way, if any significant change took place, 
which made the Union which demanded recognition on May 
8th, 1997 significantly different from the Union which the 
Board had certified on April 25, 1997, that change did not con-
cern the later split of Local 
1115ŠFlorida into two Locals. 
At this point, embarking upon the discussion of possible 
changes in the continuity of the Union certified as the bargain-
ing representative, it is importa
nt to examine the sequence of 
events carefully, and with attention to procedural principles. 
The admitted refusal to bargain began on May 8th, 1997, less 
than three weeks after the Board certified the Union on April 

25th, 1997. 
During the first year after Board certification, a labor organi-
zation enjoys an irrebuttable pres
umption that it continues to 
have the support of a majority of
 the employees in the unit it 
represents. 
In other words, it does not fall within my authority to ques-
tion the Union™s majority status on May 8th, 1997, or even to 
consider it questionable.  The Union conclusively was the col-
lective bargaining representative.  
342 However, I do have authority 
to consider the Respondents™ 
arguments to the extent that the arguments assert that the Union 
which demanded to bargain on May 8th, 1997, was not the 
same entity which was certified on April 25, 1997. 
There appears to be a subtle gray area regarding the extent to 
which the Board™s April 25, 1997 certification in Case 12ŒRCŒ
8034 limits my authority to consider events which took place 
between the date of the electi
on on January 17, 1997, and April 
15th. During that time period, the Di
strict 1115 voted to become 
affiliated with the Service Employees International Union.  The 
Respondents based much of thei
r defense on the asserted ef-
fects of this affiliation, which appears to have taken place 
sometime after the deadline for f
iling objections to the conduct 
of the election. 
I will proceed under the assumption that if the affiliation 
changed the identify of the Union so greatly that there was a 
substantial difference between the Union selected by the em-
ployees on January 17th and the one which demanded recogni-
tion on May 8th, 1997, that difference may be considered by 
me and by the Board.  However, 
in view of the conclusive pre-
sumption that a Union continues to enjoy majority support dur-

ing its first year of certification, it does not matter whether or 
not the affiliation with the SEIU
 made employees disaffected.  
343 I conclusively conclude that a 
majority still supports the Un-
ion, which the employees 
chose on January 17, 1997. 
The only change which could affect the Respondents™ bar-
gaining obligation would be a change that altered the identify 
of the Union. In other words, the change would have to be so profound that 
it made the Union which demanded bargaining a different en-
tity from the one which had received the Board certification 
three weeks earlier, and with that certification, the conclusive 
presumption of majority status for one year. 
Law professors might imagine situations which made that 
possible, and so could 
science fiction writers.  However, I lack 
that kind of imagination. 
Apart from the possibility of extra-terrestrials cleverly dis-
guised as business agents, I have
 some difficulty visualizing 
events causing a change in Union identity so great that it would 

deprive the Union of its certification year presumption. 
In determining whether a Union 
affiliation or merger causes 
a change sufficient to vitiate 
an Employer™s bargaining obliga-
tion, the Board typically focuses on two areas.   
One concerns whether there is substantial continuity of rep-
resentation both before and after the change.  The Board evalu-
ates whether there has been a change in Union leadership.  
Additionally, it looks at whether there™s been a change in the 
amount of power that the Union leaders possess and exercise.  
344 Similarly, the Board considers 
changes in financial arrange-
ments which, of course, may refl
ect changes in control of the 
Union.   
The Board examines whether the Union™s assets have been 
transferred to some other entity and what changes, if any, have 
been made in dues paid by the membership. 
It also evaluates whether the authority to se
t policy and pri-
orities in collective bargaining remains with the same Union 
leaders who possessed it before. 
Similarly, a shift in who has 
power to call a strike, and who 
possesses authority to settle gr
ievances will be considered. 
The evidence in this case is uncontradicted.  It establishes 
that by all of these measures, 
the Union™s affiliation with the 
Service Employees International 
Union did not disturb or alter 
the distribution of power, authority and assets. 
It also did not alter the day-to-day functioning of the Union 
and its representation of employees.  However, the record does 
disclose some things that were altered. 
For example, the affiliation re
sults in the District Council 
paying a per capita tax to the SEIU.  That tax is being phased in 
over a four-year period, and if the rate is unchanged, will 
amount to about $6 per member per month. 
The evidence indicates that before the affiliation, the Union 
did not pay any per capita taxe
s for members in Florida.  
345 Additionally, the affiliation agreement imposes on the District 
Council an obligation to spend a certain amount on organizing 
activities.  Union President Sackman described this obligation 
as being in perpetuity.  Howeve
r, while recognizing that such an obligation limits the freedom and discretion of Union offi-
cials to spend that money elsewhere and for other purposes, I 
find that it is not sufficient to create a substantial break in the 
continuity of representative. 
The evidence does not establish that this arrangeme nt results 
in the unit employees having fewer resources that can be com-
mitted to their representational needs than were available for 
the affiliation.   
See 
CPS Chemical Company, Inc.,
 324 NLRB Number 154, 
[1018] decided November 7, 1997. 
In other respects and particul
arly from the viewpoint of the 
employees, the affiliation caused little, if any change.  In par-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388ticular, there is no showing that
 the affiliation fundamentally 
altered the conduct of the day-to-day affairs of the Local Union 
organization. 
See 
Miller Waste Mills, Inc., doing business as RTP Com-
pany, 323 NLRB Number 4, [15] February 20, 1997. 
The Board has held that an affiliation of a Local Union with 
an International Union does not, by
 itself, interrupt the continu-
ity of representation.  
346 See, for example, 
Minn-Dak Farmers Cooperative,
 311 
NLRB 942, a 1993 case, in which the Board, noting that a certi-fied Union enjoys a presumption of continuing majority sup-
port, stated that: 
ﬁThe Union™s subsequent affili
ation with a national or inter-
national organization does not, st
anding alone, affect the Un-
ion™s representative status or 
terminate the Employer™s duty to 
bargain with the Union.ﬂ  311 NLRB 944. 
See also 
Texas Plastics, Inc.,
 263 NLRB 394. a 1982 case. 
The Respondent bears the burden of proving that the affilia-
tion has produced a break in the continuity of representation.  
The evidence does not establish that to be the case here. 
Apart from the question of continuity, the Board also exam-
ines whether the Union™s internal 
affiliation process satisfies at 
least minimal standards of due process. 
Some cases refer to this inquiry as the second prong of a 
two-prong test, the first prong concerning the issue of substan-

tial continuity.   
However, I believe the expre
ssion ﬁtwo-prongﬂ test may be 
misleading, in that it may suggest that both prongs of the test 
must be satisfied or that both are of equal moment.  That is not 
the case. 
During oral argument, counsel for the General Counsel sug-
gested that if there is no change in the identity of the  
347 Union, then it is not appropriate to consider the due process 
matter.   
In other words, the issue of due process becomes important only when affiliation results in a significant change. 
My review of the cases, incl
uding those cited by all sides 
during oral argument, leads me to
 believe that the law is not 
settled on whether or not the Board may apply due process 
standards to an affiliation vote, which is largely an internal 
Union matter. 
In the recent Sullivan Brothers Printers,
 317 NLRB 561, a 1995 case, the Board stated in a footnote, ﬁIn light of our find-
ings here that the Board™s due 
process requirements have been 
met in this case, we find it unnecessary to determine whether, 
in view of the Supreme Court™
s opinion in Seattle First, the 
Board lacks the authority to im
pose due process requirements.ﬂ  
See 317 NLRB at Page 62, Footnote 2. 
In the same volume, the Board stated in 
Paragon Paint 
Corp., 317 NLRB 747 at 748, also a 1995 case, ﬁFinally, we 
note that the Judge found the merger election satisfied the 
Board™s traditional due process criteria.  Accordingly, we need 
not pass on what action the Board would take had the election 
not satisfied these standards.ﬂ 
In the instant case, I believe 
the issue cannot be avoided.  
The bargaining unit employees did not receive any 
348 minimal due process.   
I find that the Union has a policy which denies the unit em-
ployees eligibility to become members until their Employer 

enters into a collective bargaining agreement with the Union. 
As the Respondent admits, the Respondents have refused to 
recognize the Union.  
The bargaining unit employees did not receive any notice re-
garding the contemplated affiliat
ion, and did not attend any of 
the conventions at which Union members discussed these is-

sues. 
Under the Board™s precedents, it does not matter that the Un-
ion members approve the affili
ation proposal by
 a voice vote, 
rather than by secret ballot.  Indeed, for due process purposes, it 

may not even be necessary for 
the members to have any vote on 
the affiliation question at all. 
See, for example, House of the 
Good Samaritan, 247 NLRB 
539, a 1980 case, and 
Aurelia Osborn Fox Memorial Hospital, 
247 NLRB Number 43, [356] also a 1980 case. 
The Board considers more important the fundamental due 
process principle that a person receive notice of the proposed 
action, and the right to
 be heard about it. 
Thus, in Miller Waste Mills, Inc. d/b/a RTP Company,
 323 
NLRB Number 4, [15 (1997)] the Board listed among its due 
process standards that notice of the election be given to all 
members, that members have ad
equate opportunity to discuss 
the 349 election, and that reasonable precautions to maintain ballot 

secrecy be taken. 
With respect to this last requirement, from other Board cases 
it is clear that a Union does not ha
ve to conduct a secret ballot 
election in the rigorous Board manner to satisfy the due process 

requirements. If I were to reach the issue of due process, I would conclude 
that the Union failed to meet even minimal standards of due 
process with respect to the bargaining unit members.  It is true 
that non members of the Union do not have a right to partici-pate in internal Union matters such as affiliation votes. 
At the same time, in this case it must be noted that the Union 
did not give the bargaining unit employees the right to join the 
Union.  Thus, they were all on the outside, not because they 
choose to be, but in some cases at least, because they had no 
choice.  The unwritten policy excluded them. 
Moreover, I believe that the right
 to notice and the right to be 
heard exists even when the right to vote does not exist.  Being 
heard means more than being able to attend the particular Un-
ion meeting or convention. 
A person can communicate his or her views in a number of 
ways, ranging from a postcard to
 E mail, but unless the person 
receives notice of a proposed action, he or she does not have 

the opportunity to be heard about it. 
Although I would conclude that bargaining unit employees  
 AVANTE AT BOCA RATON, INC. 389350 did not receive minimal due proce
ss, I do not believe that I may 
take that conclusion into account in evaluating this case, or in 
reaching a decision herein. 
The Supreme Court™s decision in 
NLRB versus Food and 
Commercial Workers Local 1182, 472 US 192 (1986), com-
monly referred to as 
Seattle First National Bank or Sea First,
 does not decide whether or not th
e Board totally lacks authority 
to impose standards on internal Union matters. 
However, this same case does markedly limit the power of 
the Board to impose such due process standards in a case such 

as this one arising in th
e representation context. 
Writing for a unanimous Court, Justice Brennan stated in 
part, as follows.  Again, I quote: 
ﬁUnder the Act, dissatisfied employees may petition the 
Board to hold a representation election, but the Board has no 
authority to conduct an election unless the effects complained 
of raise a question of representation. 
ﬁIn any event, dissatisfaction with representation is not a rea-
son for requiring the Union to allow nonunion employees to 
vote on union matters like affiliation.  Rather, the act allows 
Union members to control the shape and direction of their or-
ganization, and `non Union employees have no vote in affairs 
of the Union.™ﬂ 
Citing Allis-Chalmers,
 388 US at 191. Justice Brennan continues, stating, ﬁWe repeat,  
351 dissatisfaction with the decisi
ons union members make, may be 
tested by a Board-conducted repr
esentation election only if it is 
unclear whether the reorganized Union retains majority sup-

port.ﬂ 475 US at Pages 205 and 206. 
The last quoted sentence, the one beginning with the phrase, 
ﬁWe repeat,ﬂ speaks with a definite tone of voice, even from a 
printed page.  The Court did not want to leave any doubt about 
this principle. 
In fact, Justice Brennan™s opinion goes on to phrase the prin-
ciple in a somewhat different, but all the same emphatic way a 
little later. 
Again, I quote from the decision.  ﬁIf the Board finds that af-
filiation raises a question of representation undermining the 
Board™s own election and certification procedures, 
Amoco Pro-duction Company, 262 NLRB, at 1241, it can refuse to consider 
the Union™s unfair labor practice charge, and is authorized to 
conduction a representation election. 
ﬁHowever, it may not condone an 
Employer™s refusal to bar-
gain in the absence of a question of representation, and has no 

authority to prescribe internal procedures for the Union to fol-
low in order to invoke the Act™s protection.ﬂ 
475 US at 207, 208. 
The present case arose during the Union™s certification year, 
during which it enjoyed a conclusive presumption of  
352 majority status, at a time when
 a question concerning represen-
tation could not be raised and would not be considered by the 
Board. I have found that the evidence does not establish any break 
in the continuity of the Union, even though the Union affiliated 
with an International, and ev
en though the name of the Union 
was slightly changed. 
In these circumstances, a question concerning representation 
cannot be raised.  Therefore, in the absence of a question con-
cerning representation, I may not take into account my conclu-
sion that the bargaining unit employees did not receive any 
minimal standards 
of due process. In sum, I find that when the Union requested recognition in 
bargaining, the Respondents had a duty to recognize and nego-
tiate with it. 
Similarly, when the Union requested information relevant 
and necessary to mandatory subj
ects of collective bargaining, 
the Respondents had a duty to provide that information. 
By their own admission, Respon
dents did not recognize and 
bargain with the Union, and di
d not provide the requested in-
formation.  I conclude that 
the Respondents thereby violated 
Section 8(a)(5) and (1) of the Act. 
The remedy will include an order that the Respondents rec-
ognize and bargain with the Union, provide the requested in-

formation, and post a notice to employees.  
353 Upon receipt of the transcript of this proceeding, I will issue 
a certification of Bench Decision. 
 This certification of Bench 
Decision will include specific provisions regarding the remedy, 
order and notice, and will include as an attachment, the tran-
script pages reporting the decision I have just given. 
In accordance with its rules, th
e Board will then serve copies 
of this certification upon the parties.  The deadline for appeal 
will begin to run when the parties are served with the certifica-

tion and decision. 
I have been very impressed during this hearing with the pro-
fessionalism of counsel, and with
 how well they cooperated to assure the hearing ran sm
oothly and efficiently. 
It has been a please to work with all of you on this case.  
The hearing is closed. 
Off the record. 
(Whereupon, at 11:40 a.m., the hearing in the 
above-entitled matter was closed.) 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT do anything which interferes with these 
rights. WE WILL NOT fail and refuse to recognize and bargain with 
the Union, Local 1115 Florida Ea
st, SEIU, AFLŒCIO, CLC, a Division of District 1115, SEIU, 
AFLŒCIO, CLC, as the exclu-
sive representative of our employees in the following appropri-
ate unit:  All full-time and regular part-time certified nursing assistants, 
restorative aides, activities assi
stants, dietary aides, cooks, die-
tary porters, maintenance assist
ants, receptionist and central 
supply clerk employed by the Employer at its facilities located 
at 1130 N.W. 15th Street, Boca Raton, Florida 33486; exclud-
ing all other employees, including registered nurses (RNs), li-
censed practical nurses (LPNs), managers, confidential em-
ployees, office clerical employees, guards and supervisors as 
defined in the Act. 
 WE WILL NOT fail and refuse to provide relevant informa-
tion requested by the Union, which is necessary for it to repre-

sent our employees in the unit described above. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL recognize the Union as the exclusive collectiveŒ
bargaining representative of the employees in the unit described 
above, bargain with the Union in good faith, and, on request, 
reduce any agreement reached to writing, in accordance with 
our obligations under Section 8(d)
 of the National Labor Rela-
tions Act. WE WILL provide the Union with the information it re-
quested on or about May 8 and June 2, 1997. 
AVANTÉ AT BOCA RATON, 
INCORPORATED, AND AVANTÉ 
TERRACE AT BOCA RATON, 
INCORPORATED, JOINT EMPLOYERS 
   